Citation Nr: 0506892	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-28 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, with additional service in the Reserves.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
that denied, in pertinent part, entitlement to a compensable 
rating for bilateral hearing loss.  In December 2004 the 
veteran withdrew his request for a hearing before the Board.

In July 2003, the RO also denied an increased rating for 
tinnitus and denied service connection for essential 
thrombocytosis.  Although the veteran filed a Notice of 
Disagreement and the RO issued a statement of the case, he 
has limited his substantive appeal to the claim for a 
compensable rating for bilateral hearing loss.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level II in the right ear and 
auditory acuity level III in the left ear.           
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

An examination conducted for the VA in November 2001 
diagnosed bilateral hearing loss with tinnitus.  The pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
55
60
LEFT
45
40
70
60
80

The averages were 50 in the right ear and 65 in the left ear.  
Speech recognition ability was 92 percent bilaterally.  

In December 2001 the RO granted service connection and a 0 
percent rating for bilateral hearing loss, effective as of 
April 30, 2001.  

On VA examination in May 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
60
60
LEFT
35
40
65
65
70

The averages were 47.5 in the right ear and 60 in the left 
ear.  Speech recognition ability was 88 percent in the right 
ear and 84 percent in the left ear.  

In July 2002, the veteran filed his current claim for an 
increased rating, seeking a compensable rating for his 
service-connected bilateral hearing loss.

VA treatment records dated from May 2002 to April 2003 show 
treatment for disorders, including hearing loss.  On VA 
examination in August 2003, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
65
70
LEFT
40
45
65
70
80

The averages were 55 in the right ear and 65 in the left ear.  
Speech recognition ability was 84 percent bilaterally.  The 
examiner indicated that the veteran has a sensorineural 
hearing loss in both the right and left ears with severe 
tinnitus (for which he is separately service-connected) due 
to in-service noise exposure.  The examiner additionally 
noted that if treated, the veteran would not experience a 
change in the hearing threshold. 

II.  Analysis

A.  Veterans Claims Assistance Act of 2000
 
First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
January 2003, that is, after the date of the VCAA's enactment 
on November 9, 2000.  Even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in May 2002; and a statement 
of the case in September 2003.  Taken together, these 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decision, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  Also, he has undergone VA examination.  
It does not appear that there is any additional, relevant 
medical treatment evidence that should be obtained with 
regard to these claims.  

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

B.  Merits

Since April 2001, the veteran's bilateral hearing loss has 
been service-connected at a noncompensable level.  The 
veteran contends that his bilateral hearing loss has 
increased in severity and that he is therefore entitled to a 
higher rating for this disability.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, in a claim for increased rating, the most 
recent evidence is generally the most relevant, as the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmenn v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2004), but the veteran's test results do 
not meet the criteria for such a rating, and thus his 
bilateral hearing loss is to be rated by the usual method.

On the most recent VA examination in August 2003, the average 
pure tone threshold of 55 decibels in the right ear along 
with speech discrimination of 84 percent warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. 
§ 4.85.  On the same examination, the average pure tone 
threshold of 65 decibels in the left ear along with the 
speech discrimination of 84 percent warrants a designation of 
Roman Numeral III under Table VI of 38 C.F.R. § 4.85.  The 
results of the prior VA examination from May 2002 (average 
pure tone thresholds of 47.5 in the right ear and 60 in the 
left ear, with speech discrimination of 88 percent and 84 
percent, respectively) also warrant a designation of Roman 
Numeral II in the right ear and Roman Numeral III in the left 
ear.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
III, the appropriate rating is 0 percent under Code 6100.  

Additionally, on examination performed for the VA in November 
2001, the results (average pure tone thresholds of 50 in the 
right ear and 65 in the left ear, with speech discrimination 
of 92 percent bilaterally) warrant a designation of Roman 
Numeral I in the right ear and Roman Numeral II in the left 
ear.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral I, and the left ear is Roman Numeral II, 
the appropriate rating is 0 percent under Code 6100.  
Accordingly, the veteran's bilateral hearing loss does not 
meet the criteria for a compensable rating under Code 6100.

The Board notes that the special criteria under 38 C.F.R. 
§ 4.86 (2004) are not applicable in the veteran's case, since 
his hearing loss does not meet any of the numeric factors of 
that regulation.    

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss.  However, according to the recent audiometric 
test results, as compared to the rating criteria, a 
compensable rating may not be granted.  As noted above, a 
rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmenn v. Principi, 3 Vet. App. 345 (1992).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004).  However, there is no competent evidence 
that the disability causes marked interference with 
employment or requires frequent hospitalizations or otherwise 
produces unrecognized impairment suggesting extraschedular 
consideration is indicated.  

As the preponderance of the evidence is against the claim for 
increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


